DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed May 5, 2021, with respect to rejection of claims 2-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive in-part.  The rejection of claims 2-15 under 35 U.S.C. 112(b) has been withdrawn in-part. The remaining rejection is provided herein below with additional information. 
Applicant’s arguments, see amendment and remarks, filed May 5, 2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art teachings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “at least a portion of the graft positioned on the saddle is exposed at the second lateral portion of the body”. All earlier claim limitations (claims 1, 2, 5 and 6, upon which claim 8 depends) requires a device for use with a graft (see especially preamble of independent claim 1). Thus, the scope of claim 8 is unclear. For clarity, overcoming this rejection and being aligned with the preamble of the claim, it is recommended to amend claim 8 to replace “is” with “maybe” or the like. The current amendment to claim 8 does not overcome the details of the rejection provided in the previous office action.
Independent claim 10 recites the limitation “a soft tissue attachment system for attaching a graft to a bone” in the preamble (claim 10, line 1). Claim 10 further recites the limitation “a portion of the graft disposed in a loop and positioned through at least a portion [of] the channel” in lines 8-9, so as to positively require features of the graft within the scope of the claim. It is unclear if the claim scope should reflect the preamble, namely a system for attaching a graft, or a combination of an anchoring device and graft, as required by the body of the claim.  Thus, the claim is indefinite.  As one example for overcoming this rejection, the requirement in the preamble “for attaching a graft to bone” may be deleted to clarify that the claim scope is directed to “a soft tissue attachment system” including the features of the body of the claim. Claims 11-15 depend from independent claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. U.S. publication no. 2013/0131699 A1 (“Jiang”) in view of Duggal et al. U.S. publication no. 2013/0110183 A1 (“Duggal”).
Regarding claims 1-3, as an example, in at least embodiment of figure 11 and features of paragraphs [0101]-[0103], especially [0102], Jiang discloses a soft tissue attachment system (500) for attaching a graft (“G”- figure 11) to bone (paragraphs [0101]-[0102]), comprising: a body (figure 11) having a smooth (i.e., non-porous surface 560- paragraph [0101], figure 11) contoured (paragraph [0102]) first surface (560), a second surface (558) opposite the first surface (560) (figure 11; paragraph [0101]) having a plurality of outwardly extending fixation members (screws or the like- paragraph [0102]) and at least partially formed of a first porous material adapted for tissue ingrowth (e.g., figure 11; paragraphs [0101]-[0102]), the fixation members extend outwardly beyond the first porous material of the second surface (e.g., paragraph [0102]), and a channel (formed by surfaces 552, 557- figure 11) extending at least partially through the body in between the first (560) and second (558) porous inner wall surfaces for receiving a portion of the graft (“G” -figure 11), wherein the channel (formed by surfaces 552, 557- figure 11) is at least partially formed of the porous wall material adapted for tissue ingrowth (figure 11; paragraphs [0101]-[0102]).
Jiang expressly discloses “the system or any individual part within the system can be connected to the soft tissue G and/or to a bone in any suitable manner including by bonding and/or utilizing any usable one- or multiple-piece connection mechanism.  For example…” However, Jiang is silent regarding the one- or multi-piece connection mechanism (i.e., fixation member for connecting the device to a bone) includes multiple fixation members each extending monolithically from and outwardly beyond the material of second surface and defining a distal end configured to engage bone substantially as claimed.
In the same field of endeavor, namely devices including bone fixation, Duggal teaches the use of multiple fixation members (14) each extending monolithically from and outwardly beyond a second bone contacting surface (figures 1A-B; paragraph [0049]) and defining a distal end (15) configured to engage bone (e.g., see at least figures 1A-B).  Duggal teaches the optimizable selection of the monolithic bone fixation members (14) in order to provide a desired level of bone compression and/or “increase [of] the bone grabbing performance of the implant” (e.g., see at least paragraph [0049]).
Thus, based on the teachings of Jiang in view of Duggal, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the device of Jiang to include multiple fixation members, as taught and/or suggested by Duggal, in order to provide bone compassion for a particular surgical application and/or increase the bone grabbing performance of the implant device to reduce implant pullout over time with predictable results and a reasonable expectation of success.
Regarding claim 4, Examiner takes official notice that it is well-known in the art to form screws such as those described in at least paragraph [0102] of Jiang of a solid material.  This 
Regarding claim 5, Jiang discloses the body in between the first (560) and second (558) surfaces extends between a first lateral portion (figure 11) and a second lateral portion (figure 11), wherein the channel (formed by walls 552, 557) extends between the first lateral portion and the second lateral portion figure 11).

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. U.S. publication no. 2013/0131699 A1 (“Jiang”) in view of Duggal et al. U.S. publication no. 2013/0110183 A1 (“Duggal”), as applied above, in view of Ricci et al. U.S. publication no. 2017/0156847 A1 (“Ricci”) and further in view of Brown et al. U.S. publication no. 2006/0241776 A1 (“Brown”).
Regarding claims 6-10 and 13-15, as described supra, Jiang in view of Duggal teaches the invention substantially as claimed.
Jiang in view of Duggal is silent regarding the channel includes first and second apertures with a saddle there-between such that the graft is disposed in a loop when positioned through at least a portion of the channel substantially as claimed.
In the same field of endeavor, Ricci discloses a soft tissue attachment system (including 120, 60- see at least figure 2B) for attaching a graft (cable 60 may be a synthetic ‘graft’) to bone (50, 135 or the like) (paragraphs [0036]-[0042]), including holes forming a channel 160a or the like may be formed in any one of various orientations, including an orientation where the holes are perpendicular, parallel or oblique relative to the extension direction of the tines (paragraph [0040]), which among other things, clearly suggests that the orientation/configuration of the 
Moreover, in the same field of endeavor, namely prosthetic soft tissue and bone devices, for example, in the embodiment of figures 7 and 8, Brown teaches forming a device from a porous material (252) such that a second surface and channels for graft 240 extending there through are formed from a porous material, wherein a known channel orientation includes a channel (264 or the like) formed such that a portion of the graft (240- figure 7, paragraph [0063]) is disposed in a loop when positioned through the channel such that the first and second apertures return route of the graft through the channel, wherein the channel (264 or the like) includes a first aperture and a second aperture and a saddle (254) between the first and second apertures (figures 7 and 8; paragraphs [0063]-[0066]), wherein the channel is sized and shaped so as to be fully capable of accommodating at least two strands of a graft positioned through each of the first and second apertures and over the saddle (wherein the limitation for the channel size and shape as it relates to the graft is an intended use recitation of which the device is fully capable depending on the graft selected for implantation therein), and wherein the saddle (254) is partially surrounded by the inner wall and is co-extensive [in height] with the second lateral portion (figure 7), wherein at least a portion of the graft positioned on the saddle is exposed at the second lateral portion of the body (figures 7 and 8).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the channel (formed by surfaces 552, 557- figure 11 of Jiang) of Jiang in view of Duggal in the orientation/configuration of figures 7 and 8 Brown in accordance with the teaching and/or suggestion of Ricci to for a graft channel in a 
Regarding claims 11 and 12, Jiang in view of Duggal teach the features of the invention for at least the reasons discussed with regard to claims 2 and 5 herein above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774